DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The preliminary amendment filed on 2/3/2021 is acknowledged.  Claims 1-63 are cancelled.  New claims 64-83 are added.  Claims 64-83 are pending and are currently under examination.

Claim Objections
Claims 65, 73, 75-78, and 82-83 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 68 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "lower" in claim 68 is a relative term which renders the claim indefinite.  The term "lower" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 64, 66-72, 74, and 79-81 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullbacher et al (WO2012/100302).
The instant claims are drawn to vaccine compositions comprising photon-irradiated streptococcal bacteria, a pharmaceutically-acceptable excipient, diluent and/or carrier, wherein the streptococcal bacteria are defective in Mn2+ ion transport.
Mullbacher et al disclose vaccines comprising whole killed Streptococcus pneumoniae that has been gamma irradiated (see page 99, lines 27-33).  Though no mention is made of Mn2+ ion transport, if the cells are killed, then they will necessarily be defective in Mn2+ ion transport.  The vaccine contains various carriers recited in the claims including distilled water (see page 32, lines 3-16).  Suspending and dispersing agents such as methyl cellulose and lecithin are also disclosed (see page 32, lines 3-16 and page33, lines 14-20).  An adjuvant may or may not be included (see page 35, lines 3-5).  The vaccine is formulated for mucosal and intranasal use (see page 38, lines 29-32).  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRIAN GANGLE/            Primary Examiner, Art Unit 1645